OPINION — AG — ** EMOLUMENTS — COUNTY OFFICER ** A MEMBER OF A BOARD OF EQUALIZATION (EXCISE BOARD) WHO WERE APPOINTED FOR THE PRESENT TERM OF OFFICE (AS DISTINGUISHED FROM " HOLDOVER " MEMBERS), PRIOR TO THE EFFECTIVE DATE OF SENATE BILL NO. 57 MAY NOT, BY RESIGNING AND BEING IMMEDIATELY RE APPOINTED, BECOME ENTITLED TO THE INCREASE EMOLUMENTS PROVIDED IN SAID ACT. (SALARY INCREASES, RESIGNED, COMPENSATION OF COUNTY OFFICERS) CITE: ARTICLE XXIII, SECTION 10, 68 Ohio St. 15.38 [68-15.38], OPINION NO. MAY 19, 1953 — RABA (JAMES P. GARRETT)